Exhibit 10.6

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (this “Agreement”) dated as of the 25th day of June, 2012
between QUALITY DISTRIBUTION, INC., a Florida corporation (the “Company”), and
John T. Wilson (the “Executive”).

The Executive and the Company wish to enter into an employment relationship on
the terms and conditions set forth in this Agreement.

Accordingly, the Company and the Executive hereby agree as follows:

 

  1. Employment, Duties and Acceptance.

1.1 Employment. The Company hereby agrees to employ the Executive for the Term
(as defined in Section 2.1), to render exclusive and full-time services to the
Company, in the capacity of Senior Vice President, General Counsel and Corporate
Secretary of the Company and to perform such other duties consistent with such
position (including service as a director or officer of any affiliate of the
Company if elected) as may be assigned by the Company. It is agreed and
understood that, if applicable, the Executive shall resign as an officer of the
Company or any subsidiary immediately upon termination of his or her employment
hereunder for any reason.

1.1.1 Duties and Authority. During the Term, the Executive shall serve as the
Senior Vice President, General Counsel and Corporate Secretary and shall have
the normal duties, responsibilities, functions and authority of the position but
subject to the power and authority of the Chief Executive Officer and/or the
Company’s Board of Directors (the “Board”) to expand or limit such duties,
responsibilities, functions and authority, consistent with the foregoing, and to
overrule the actions of employees and officers of the Company. During the Term,
the Executive shall report to the Company’s Chief Executive Officer.

1.2 Acceptance. The Executive hereby accepts such employment and agrees to
render the services described above. During the Term, and consistent with the
above, the Executive agrees to serve the Company faithfully and to the best of
the Executive’s ability, to devote the Executive’s entire business time, energy
and skill to such employment, and to use the Executive’s best efforts, skill and
ability to promote the Company’s interests. It is understood that, during the
Term, subject to any conflict-of-interest policies of the Company and
Section 5.1, the Executive may (w) serve as executor or a similar role with
respect to the will of any family member, (x) serve in any capacity with any
civic, charitable, educational or professional organization provided that such
service does not interfere with his duties hereunder, (y) make and manage
investments of his choice, and (z) with the prior written consent of the Chief
Executive Officer, serve on the board of directors of one or more non-competing
for-profit organization provided that such board service does not interfere with
his duties hereunder.

1.3 Location. The duties to be performed by the Executive hereunder shall be
performed primarily at the location specified by the Company, subject to
reasonable travel requirements consistent with the nature of the Executive’s
duties from time to time on behalf of the Company.

 

               Initial                 QDI



--------------------------------------------------------------------------------

1.4 Fiduciary Relationship. The Executive acknowledges and fully understands
that, by entering into this Agreement, he undertakes a fiduciary relationship
with the Company, and, as a fiduciary, has the obligation to use due care and
act in the best interests of the Company at all times. Executive shall be candid
in all reports and responses to inquiries and shall include in any report or
response all information known or then available to the Executive, even if not
specifically requested, which Executive reasonably believes is material,
relevant and reasonably required for the understanding of the matter in question
sufficient to inform the person to whom such report or response is provided.
Failure of the Executive to fulfill all fiduciary obligations ordinarily imposed
by law on similarly situated employees in a fiduciary relationship will be
deemed a material breach of this Agreement by the Executive.

 

  2. Term of Employment.

2.1 Term. The term of the Executive’s employment under this Agreement (the
“Term”) shall commence on July 9, 2012 (the “Effective Date”), and shall end on
the date on which the Term is terminated pursuant to Section 4.

 

  3. Compensation; Benefits.

3.1 Salary. As compensation for all services to be rendered pursuant to this
Agreement, the Company agrees to pay to the Executive during the Term a base
salary, payable bi-weekly, at the initial annual rate of $250,000 (the “Base
Salary”). On each anniversary of the Effective Date, or such other appropriate
date during each year of the Term when the salaries of the Company’s employees
are normally reviewed, the Company and/or the Board shall review the
recommendation of the Company regarding the Executive’s Base Salary and
determine if, and by how much, the Base Salary should be increased.

3.2 Bonus. The Executive shall be eligible to participate in the Quality
Distribution, Inc. Management Incentive Plan or its equivalent, as approved by
the Company’s Compensation Committee, annually. Effective for the 2012 plan
year, at target, the bonus opportunity shall be 50% of Base Salary, prorated for
the first fiscal year. The Executive’s annual bonus, if any, shall be paid at
the same time as annual bonuses are normally paid to similarly situated
employees of the Company, as set forth in the plan.

3.3 Stock Options. The Company agrees to grant Executive options to acquire
40,000 shares of the Company’s common stock pursuant to the Quality
Distribution, Inc. 2012 Equity Incentive Plan (“Equity Plan”), such grant to be
effective as of the Effective Date. These options will vest in equal annual
installments over four years. Future grants will be at the discretion of the
Compensation Committee. The foregoing grant is subject to the limitations
provided in the Equity Plan and the Nonqualified Stock Option Award Agreement to
be executed by Executive.

3.4 Restricted Stock Units. The Company agrees to grant Executive 10,000
restricted shares of the Company’s common stock pursuant to the Quality
Distribution, Inc.

 

2               Initial                 QDI



--------------------------------------------------------------------------------

2012 Equity Incentive Plan (“Equity Plan”), such grant to be effective as of the
Effective Date. These restricted shares will vest in equal annual installments
over four years. Future grants will be at the discretion of the Compensation
Committee. The foregoing grant is subject to the limitations provided in the
Equity Plan and Restricted Stock Unit Award Agreement to be executed by
Executive

3.5 Annual Equity Award. The Executive shall be eligible at the discretion of
the Compensation Committee, to receive an annual equity award, at target, equal
to 50% of Executive’s base salary compensation. The Executive’s annual equity
award, if any, shall be made at the same time as annual equity awards are
normally made to similarly situated employees of the Company, pursuant to the
Quality Distribution, Inc. 2012 Equity Incentive Plan (“Equity Plan”).

3.6 Relocation. The Executive shall be eligible for relocation assistance under
the Company’s relocation policy and shall remain so eligible during the Term.

3.7 Business Expenses. The Company shall pay or reimburse the Executive for all
reasonable expenses actually incurred or paid by the Executive during the Term
in the performance of the Executive’s services under this Agreement, subject to
and in accordance with applicable expense-reimbursement and related policies and
procedures as in effect from time to time.

3.8 Paid Time Off. During the Term, the Executive shall be entitled to twenty
(20) days of paid time off per fiscal year, with a carryover of up to ten
(10) days each fiscal year, but at no time an aggregate of more than ten
(10) days’ carryover. Days carried over may only be used for the purpose of
Family Medical Leave or Short Term Disability. Paid time off shall be prorated
for the fiscal year in accordance with the published Paid Time Off policy.

3.9 Benefits and Perquisites. During the Term, the Executive shall be eligible
to participate in those defined contribution, salary deferral, group insurance,
medical, dental, disability and other benefit plans and such perquisites of the
Company as from time to time in effect and on a basis no less favorable than any
other similarly situated Executive of the Company.

 

  4. Termination.

4.1 Termination Events.

4.1.1 Executive’s employment and the Term shall terminate immediately upon the
occurrence of any of the following:

(i) the death of the Executive;

(ii) the physical or mental disability of the Executive, whether totally or
partially, such that, with or without reasonable accommodation, the Executive is
unable to perform the Executive’s material duties, for a period equal to the
greater of three months or the eligibility waiting period under the Company’s
long-term disability insurance policy; or

 

3               Initial                 QDI



--------------------------------------------------------------------------------

(iii) notice of termination for “Cause.” As used herein, “Cause” means (a) a
good faith finding by the Company of the Executive’s failure to satisfactorily
perform Executive’s assigned duties for the Company as a result of Executive’s
material dishonesty, gross negligence or intentional misconduct (including
intentionally violating any law, rule or regulation or any policy or guideline
of the Company); (b) Executive’s conviction of, or the entry of a pleading of
guilty or nolo contendere by Executive to, any crime involving moral turpitude
or any felony; or (c) a material breach of this Agreement not cured to the
reasonable satisfaction of the Chief Executive Officer within thirty days after
written notice to the Executive by the Chief Executive Officer.

4.1.2 The Executive may immediately resign the Executive’s position for Good
Reason, and, in such event, the Term shall terminate. As used herein, “Good
Reason” means without the Executive’s consent (i) a material breach of this
Agreement by the Company not cured to the Executive’s reasonable satisfaction
within thirty days after written notice to the Chief Executive Officer by the
Executive; (ii) a material diminution of Employee’s duties or authority caused
by the Company; (iii) a change in Employee’s reporting assignment so that
Employee does not report directly to the Company’s Chief Executive Officer; or
(iv) an involuntary relocation of more than 50 miles of Employee’s principal
place of business as it exists as of the Effective Date.

4.1.3 The Company may terminate the Executive’s employment following notice of
termination without Cause given by the Company and, in such event, the Term
shall terminate.

4.1.4 The Executive may voluntarily resign the Executive’s position following
notice to the Company of the Executive’s intent to voluntarily resign without
Good Reason and, in such event, the Term shall terminate.

4.1.5 The date upon which Executive’s employment and the Term terminate pursuant
to this Section 4.1 shall be the Executive’s “Termination Date” for all purposes
of this Agreement.

4.2 Payments Upon a Termination Event.

4.2.1 Following any termination of the Executive’s employment, the Company shall
pay or provide to the Executive, or the Executive’s estate or beneficiary, as
the case may be: (i) Base Salary earned through the Termination Date; (ii) the
balance of any awarded but as yet unpaid, annual cash bonus or other incentive
awards for any fiscal year prior to the fiscal year during which the Executive’s
Termination Date occurs; (iii) any vested, but not forfeited benefits on the
Termination Date, under the Company’s employee benefit plans in accordance with
the terms of such plans; and (iv) benefit continuation and conversion rights to
which the Executive is entitled under the Company’s employee benefit plans.

 

4               Initial                 QDI



--------------------------------------------------------------------------------

4.2.2 Following a termination by the Company without Cause or by the Executive
for Good Reason, the Company shall pay or provide to the Executive in addition
to the payments in Section 4.2.1 above, (i) Base Salary payable in accordance
with the normal payroll cycles of the Company for fifty two weeks following the
Termination Date; (ii) an annual cash bonus at target prorated from the first
day of such fiscal year through the Termination Date which shall be paid in a
lump sum at the same time as annual cash bonuses are normally paid to similarly
situated Employees of the Company and (iii) if participating in the Company’s
medical benefits at the time of termination, Company provided medical benefits
for the Executive (and his or her eligible dependents) at active employee
contribution rates for fifty two weeks following the Termination Date. COBRA
coverage eligibility will be reduced during the period of severance coverage.
If, and only if, required by law, the Company shall not commence payment of the
amount described in Section 4.2.3(i) and (ii) above until six months after the
Termination Date.

4.3 General Release.

4.3.1 The receipt of any payment as set forth in Section 4.2.2 shall be
contingent upon the Executive’s execution of a general release agreement
reasonably acceptable to the Company that (i) waives any rights the Executive
may otherwise have against the Company and its Affiliates, and its and their
directors, officers, employees and agents, and (ii) releases the Company and its
Affiliates from actions, suits, claims, proceedings and demands related to the
period of Executive’s employment and/or the termination of Executive’s
employment. For purposes of this Agreement, “Affiliates” means any individual,
corporation, partnership, association, joint-stock company, trust,
unincorporated association or other entity (other than the Company) that
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with the Company. Notwithstanding the
foregoing, said general release agreement shall exclude Executive’s right to
enforce this Agreement, and Executive’s vested benefits and benefit
continuation/conversion rights under the Company’s employee benefit plans, and
Executive’s right to indemnification under Section 6 of this Agreement.

 

  5. Restrictive Covenant.

5.1 Restrictive Covenant. Executive agrees to be bound by the Restrictive
Covenant agreement set forth on Appendix A which is attached hereto and herein
incorporated by reference.

 

  6. Indemnification.

The Company shall indemnify, defend, and hold harmless Executive in accordance
with the provisions of Article VI of the Company’s By-Laws.

 

  7. No Duty to Mitigate.

The Executive shall have no duty to mitigate any amounts payable to him
hereunder, and such amounts shall not be subject to reduction for any
compensation received by Executive from employment in any capacity or other
source following the termination of Executive’s employment with the Company and
its subsidiaries.

 

5               Initial                 QDI



--------------------------------------------------------------------------------

  8. Prior Agreements; Amendments; No Waiver.

This Agreement contains the entire understanding between the parties hereto with
respect to the subject matter hereof. This Agreement may not be changed orally,
but only by an instrument in writing signed by each party hereto. No failure on
the part of either party to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof, nor shall any partial exercise of
any right hereunder preclude any further exercise thereof. Without limiting the
generality of the first sentence of this Section 8 any and all prior agreements
or purported agreements between the Company and Executive are hereby terminated
on and as of the Effective Date. In the event of any difference between this
Agreement and any other document referred to in this Agreement, this Agreement
shall control.

 

  9. Withholding.

The Company shall be entitled to withhold from any and all amounts payable to
Executive hereunder such amounts as may, from time to time, be required to be
withheld pursuant to applicable tax laws and regulations.

 

  10. Succession; Assignability; Binding Effect.

10.1 The Company may assign all of its rights and obligations hereunder to any
successor or successors (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company; provided, however, that the Company will require each
such successor or successors expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place, and further
provided that nothing contained herein shall act as a release of the Company of
its obligations hereunder.

10.2 This Agreement shall inure to the benefit of and shall be binding upon the
Company and its successors and assigns. Executive may not assign, transfer,
pledge, encumber, hypothecate or otherwise dispose of this Agreement or any of
his rights or obligations hereunder without the prior written consent of the
Company, and any such attempted assignment, transfer, pledge, encumbrance,
hypothecation or other disposition without such consent shall be null and void
and without effect. Notwithstanding the foregoing, it is expressly understood
and agreed that the Executive’s estate shall be entitled to all monies due to
Executive hereunder in the event Executive dies at, or subsequent to, the
termination of his employment, but prior to the receipt by Executive of monies
due him pursuant to the terms hereof.

 

  11. Headings.

The Section and subsection headings contained herein are included solely for
convenience of reference and shall not control or affect the meaning or
interpretation of any of the provisions of this Agreement.

 

6               Initial                 QDI



--------------------------------------------------------------------------------

  12. Notices.

Notice hereunder will be addressed to a party at Executive’s home address in
accordance with the Corporation’s personnel records or its corporate
headquarters address. Either party may change its address for notice purposes by
written notice to the other party in accordance with this Section 12.

 

  13. Governing Law.

This Agreement shall be governed by, and construed and enforced in accordance
with, the laws of the State of Florida applicable to contracts made and to be
performed wholly in that state, without giving effect to the principles thereof
relating to conflicts or choice of laws.

 

  14. Execution in Counterparts.

This Agreement may be executed by the parties hereto in counterparts, each of
which shall be deemed to be an original, but all such counterparts shall
constitute one and the same instrument, and all signatures need not appear on
any one counterpart.

 

  15. Construction.

The parties acknowledge that this Agreement is the result of arm’s-length
negotiations between sophisticated parties each afforded the opportunity to
utilize representation by legal counsel. Each and every provision of this
Agreement shall be construed as though both parties participated equally in the
drafting of same, and any rule of construction that a document shall be
construed against the drafting party shall not be applicable to this Agreement.

 

  16. Dispute Resolution.

Subject to the rights of the Company pursuant to Appendix A herein, any
controversy, claim or dispute arising out of or relating to this Agreement, the
breach thereof, or the Executive’s employment by the Company shall be settled by
arbitration before one arbitrator. The arbitration will be administered by the
American Arbitration Association in accordance with its National Rules for
Resolution of Employment Disputes. The arbitration proceeding shall be
confidential, and judgment on the award rendered by the arbitrator may be
entered in any court having jurisdiction. Any such arbitration shall take place
in the Tampa, Florida area, or in any other mutually agreeable location. In the
event any judicial action is necessary to enforce the arbitration provisions of
this Agreement, sole jurisdiction shall be in the federal and state courts, as
applicable, located in Florida. Any request for interim injunctive relief or
other provisional remedies or opposition thereto shall not be deemed to be a
waiver of the right or obligation to arbitrate hereunder. The arbitrator shall
have the discretion to award reasonable attorneys’ fees, costs and expenses to
the prevailing party. To the extent a party prevails in any dispute arising out
of this Agreement or any of its terms and provisions, all reasonable costs, fees
and expenses relating to such dispute, including the parties’ reasonable legal
fees, shall be borne by the party not prevailing in the resolution of such
dispute, but only to the extent that the arbitrator or court, as the case may
be, deems reasonable and appropriate given the merits of the claims and defenses
asserted.

 

7               Initial                 QDI



--------------------------------------------------------------------------------

  17. Corporate Opportunity.

During the Term, Executive shall submit to the Board all business, commercial
and investment opportunities or offers presented to Executive or of which
Executive becomes aware, which relate to the business of the Company at any time
during the Term (“Corporate Opportunities”). Unless approved by the Board in
writing after full disclosure, Executive shall not accept or pursue, directly or
indirectly, any Corporate Opportunities on Executive’s own behalf.

 

  18. Insurance.

The Company may, at its discretion, apply for and procure in its own name and
for its own benefit life and/or disability insurance on Executive in any amount
or amounts considered advisable. Executive agrees to cooperate in any medical or
other examination, supply any information and execute and deliver any
applications or other instruments in writing as may be reasonably necessary to
obtain and constitute such insurance. Executive hereby represents that he has no
reason to believe that his life is not insurable at rates now prevailing for
healthy men of his age.

 

  19. Executive’s Representations.

Executive hereby represents and warrants to the Company that: (i) the execution,
delivery and performance of this Agreement by Executive do not and shall not
conflict with, breach, violate or cause a default under any contract, agreement,
instrument, order, judgment or decree to which Executive is a party or by which
he is bound; (ii) Executive is not a party to or bound by any employment
agreement, non-compete agreement or confidentiality agreement with any other
person or entity except as disclosed to the Company prior to the date hereof;
and (iii) upon the execution and delivery of this Agreement by the Company, this
Agreement shall be the valid and binding obligation of Executive, enforceable in
accordance with its terms. Executive hereby acknowledges and represents that he
understands his or her rights and obligations under this Agreement and that he
fully understands the terms and conditions contained herein.

 

8               Initial                 QDI



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

QUALITY DISTRIBUTION, INC.

By:

 

 

Gary R. Enzor

Chief Executive Officer

EXECUTIVE:

 

John T. Wilson

 

9               Initial                 QDI



--------------------------------------------------------------------------------

Appendix A

RESTRICTIVE COVENANTS

In consideration of Executive’s employment with the Company, the provision by
the Company of trade secrets and confidential information to Executive, the
Company’s introduction to Executive of its clients and customers, and other good
and valuable consideration, the receipt and sufficiency of which Executive
acknowledges, Executive agrees to be bound as follows:

1. NON-COMPETE

During the Term and for a period of twelve (12) months after the Term ends,
Executive will not, either on his or her own behalf or on behalf of any other
person, firm or entity, individually or collectively, directly or indirectly:
(i) engage in the Company Business, which is defined as: (a) any business
involving trucking, transloading, tank cleaning, container services, logistics,
freight brokerage, or freight forwarding involving bulk commodities; (b) any
business providing support for energy exploration and development activities;
and (c) any other business in which Company or any of its parent, subsidiary or
affiliated companies are engaged during the last twelve (12) months of the term
in any location in North America; (ii) compete with Company or any of its
parent, subsidiary or affiliated companies, or participate as an agent,
employee, officer, consultant, advisor, representative, stockholder, partner,
member, joint venture, or in any other capacity, or have any direct or indirect
financial interest, in any enterprise that has any material operations engaged
in the Company Business in any location in North America; (iii) engage in any
business relationship with any independent contractor or employee of the Company
or any of its parent, subsidiary or affiliated companies; (iv) engage in any
manner with any company with which the Company has dealt in any manner as an
acquisition or potential acquisition candidate; provided, however, that nothing
contained herein shall prohibit Executive from owning no more than five percent
(5%) of the equity of any publicly traded entity with respect to which Executive
does not serve as an officer, director, employee, consultant or in any other
capacity other than as an investor; or being employed by an enterprise that
engages in the Company Business, but whose principal business is not the Company
Business, if (i) Executive’s involvement is limited to those operations that are
not the Company Business or (ii) no more than 5% of the revenues of the
enterprise for the year prior to the end of the Term or the 12 month period
following the Term are generated by the Company Business.

2. CONFIDENTIALITY

Executive will not use or disclose any Confidential Information belonging to the
Company (including its parents, subsidiaries and affiliated companies), except
as necessary in a legal proceeding. “Confidential Information” means information
or data in written, electronic, or any other form, tangible or intangible, which
is not generally known outside the Company. Confidential Information includes,
but is not limited to:

(i) business, financial and strategic information, such as sales and earnings
information and trends, material, overhead and other costs, profit margins,
accounting information, banking and financing information, pricing policies,
capital expenditure/investment plans and budgets, forecasts, strategies, plans
and prospects.

 

1               Initial                 QDI



--------------------------------------------------------------------------------

(ii) organizational and operational information, such as personnel and salary
data, information concerning the utilization or capabilities of personnel,
facilities or equipment, logistics management techniques, methodologies and
systems, methods of operation data and facilities plans, and including
specifically the same information with respect to owner/operators and affiliate
or Company terminals;

(iii) advertising, marketing and sales information, such as marketing and
advertising data, plans, programs, techniques, strategies, results and budgets,
pricing and volume strategies, catalog, licensing or other agreements or
arrangements, and market research and forecasts and marketing and sales training
and development courses, aids, techniques, instruction and materials.

(iv) product and merchandising information, such as information concerning
offered or proposed products or services and the sourcing of the same, product
or services specifications, data, drawings, designs, performance
characteristics, features, capabilities and plans and development and delivery
schedules.

(v) information about existing or prospective customers, suppliers, such as
customer and supplier lists and contact information, customer preference data,
purchasing habits, authority levels and business methodologies, sales history,
pricing and rebate levels, credit information and contracts.

(vi) technical information, such as information regarding plant and equipment
organization, performance and design, information technology and logistics
systems and related designs, integration, capabilities, performance and plans,
computer hardware and software, research and development objectives, budgets and
results, intellectual property applications, and other design and performance
data.

At the end of the Term, Executive will return to the Company all property
belonging to the Company, including all Confidential Information in a tangible
form. Notwithstanding anything to the contrary contained in this Appendix A, the
restrictions on using or disclosing Confidential Information set forth in this
Section 2 shall extend beyond the Term for so long as the Confidential
Information is not generally known outside of the Company.

3. NON-SOLICITATION / NON - HIRE

During the Term and for a period of twelve (12) months after the Term ends (the
“Non-Solicitation Period”), Executive will not solicit or make any other contact
with, directly or indirectly, any customer of the Company, who or which was a
customer at any time during the last twelve (12) months of the Term, with
respect to the provision of any service to any such customer that is the same or
substantially similar to any offered or provided to such customer by the Company
or any of its parent, subsidiary or affiliated companies.

Executive will not, during the Non-Solicitation Period, solicit or make any
other contact regarding the Company or any of its parent, subsidiary or
affiliated companies with any union or

 

2               Initial                 QDI



--------------------------------------------------------------------------------

similar organization which has a collective bargaining agreement, union contract
or similar agreement with the Company or any of its parent, subsidiary or
affiliated companies, or which is seeking to organize employees of the Company
or any of its parent, subsidiary or affiliated companies, with respect to any
employee of the Company or such union’s or similar organization’s relationship
or arrangements with the Company or any of its parent, subsidiary or affiliated
companies.

Executive will not, during the Non-Solicitation Period, solicit, hire, or make
any other contact with, directly or indirectly, any person who is an employee or
independent contractor (including, without limitation, any truck drivers,
owner/operators, or terminal operators, or the employees or fleet owners
associated with any terminal operator) of the Company or any of its parent,
subsidiary or affiliated companies during the last twelve (12) months of the
Term, with respect to any employment services or other business relationship.

4. NON-DISPARAGEMENT

Executive will not make or publish, or cause to be made or published, any
statement or information that disparages or defames the Company or any of its
parent, subsidiary or affiliated companies, or any of their respective officers,
directors, shareholders, employees or representatives.

5. REMEDIES

Executive acknowledges that irreparable damage would occur in the event of
Executive’s breach of any of the provisions of this Appendix A. Therefore, in
addition to any other remedy to which Company may be entitled at law or in
equity, Company shall be entitled to an injunction to prevent any such breach by
Executive and to enforce specifically the terms and provisions of this Appendix
A.

6. SCOPE

If the scope of any restriction or requirement contained in this Appendix A is
found by any court of competent jurisdiction to be too broad or restrictive to
permit enforcement of such restriction or requirement to its full extent, then
such restriction or requirement shall be enforced to the maximum extent
permitted by law, and the Executive consents and agrees that the court may
modify the scope of such restriction or requirement so as to permit its
enforcement.

 

    AGREED:    

 

DATE:                         

 

3               Initial                 QDI